DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Fleming et al. (US 6,132,388).

    PNG
    media_image1.png
    245
    861
    media_image1.png
    Greyscale

Regarding claim 14, Belson discloses a catheter system (“blood draw device 1d” of Fig. 37A-42), comprising: a delivery device (see Examiner’s annotated Fig. 37A above) having a distal end (see Examiner’s annotated Fig. 37A above and note how delivery device comprises a distal end which is adjacent to “Connector”) and a proximal end (see Examiner’s annotated Fig. 37A above and now how delivery device comprises a proximal end which is positioned opposite from the distal end), wherein the distal end of the housing (“housing 6” of Fig. 37A) comprises a connector (“Connector”, see Examiner’s annotated Fig. 37A above illustrating how the distal end of the housing comprises the connector), wherein the distal end of the housing (6) comprises a septum (“seal 186” of Fig. 37A and Fig. 41, see Fig. 37A above illustrating how septum is disposed at the distal end of the housing) to prevent fluid from flowing into the distal end of the housing (see Fig. 41 and [0143] illustrating how septum prevents fluid from flowing into the distal end of the housing); an instrument (“guide wire 10” of Fig. 37A), comprising a proximal end (see portion of instrument which is adjacent to “guide wire carrier 15” of Fig. 37A) and a distal end (“guide wire tip 13” of Fig. 37A), wherein the instrument (10) comprises a guidewire (see [0156] indicating how instrument comprises a guidewire); and a catheter assembly (“one or more flaps 384” of Fig. 41 and “outer flexible tube 380” of Fig. 41) coupled to the instrument device (see Examiner’s annotated Fig. 37A above illustrating the device and how catheter assembly is coupled to device), comprising: a catheter adapter (“proximal end 382” of Fig. 40-42 see [0155], lines 10-12 indicating how adapter may comprise a “luer fitting”), comprising a distal end (see Examiner’s zoomed Fig. 41 below), a proximal end (see Examiner’s zoomed Fig. 41 below), a lumen (see Examiner’s zoomed Fig. 41 below) 
Fleming et al. teaches an instrument (“guidewire” of Fig. 1, see Col. 3, lines 7-18) comprising a distal end (“guide wire tip 10” of Fig. 1). Fleming et al. further teaches the distal end (10) of the instrument (Fig. 1) comprises a fluid permeable structure (see Fig. 1 illustrating how spacing of “coil 20” and gap between “coil 20” and “core wire 12” creates a fluid permeable structure), wherein the fluid permeable structure comprises an elongate core (“core wire 12” of Fig. 1); and a coil (“coil 20” of Fig. 1) extending around the elongated core (12) and coupled to the elongate core (12, see Fig. 1 illustrating how the coil extends around the core and is coupled to the core). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Belson such that the distal end of the instrument comprised the fluid permeable structure taught by Fleming et al. Such a modification provides wherein the fluid permeable structure comprises: an elongated core; and a coil extending around the elongated core and coupled to the elongated core and corresponds to a design which was 

    PNG
    media_image2.png
    338
    536
    media_image2.png
    Greyscale

Regarding claim 17,
Regarding claim 18, Belson in view of Fleming et al. teaches the instrument of claim 14. Belson further teaches the system comprising a gap between an outer diameter of the instrument (10) and an inner diameter of the catheter (380, see Fig. 39 illustrating how instrument is significantly more narrow than catheter which indicates that a gap exists between the outer diameter of the instrument and the inner diameter of the catheter). 
Claims 1-2, 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Ribelin et al. (US 2016/0256667).

    PNG
    media_image3.png
    323
    819
    media_image3.png
    Greyscale

Regarding claim 1, Belson discloses a delivery device (see Examiner’s annotated Fig. 37A above) to deliver an instrument (“guide wire 10” of Fig. 37A) through an intravenous catheter assembly (“one or more flaps 384” of Fig. 41 and “outer flexible tube 380” of Fig. 41, see Fig. 38 illustrating delivery of instrument through intravenous catheter), the delivery device comprising: a housing (“housing 6” of Fig. 37A) having a distal end (see Examiner’s annotated Fig. 37A above) and a proximal end (see Examiner’s annotated Fig. 37A above and note how proximal end of housing corresponds to the end of the housing which is opposite the distal end), wherein the distal end of the housing (6) comprises a connector (“Connector”, see Examiner’s annotated Fig. 37A above illustrating how the distal end of the housing comprises the connector), wherein the distal end of the housing (6) comprises a septum (“seal 186” of Fig. 37A and Fig. 41, see Fig. 37A above illustrating how septum is disposed at the distal end of the 
In the same field of endeavor, Ribelin et al. teaches an instrument (“guidewire 22” of Fig. 1A-1B), wherein the a distal end (“distal portion 1104” of Fig. 42) of the instrument (22) comprises a fluid permeable structure (see Examiner’s annotated Fig. 42 above), wherein the instrument (22) comprises a guidewire (“guidewire 22” of Fig. 1A-1B and Fig. 42), wherein the fluid permeable structure (see Examiner’s annotated Fig. 42 above) comprises: an elongate core (“core wire 1102” of Fig. 42); and a coil (“coil 1108” of Fig. 42) extending around the elongated core (1102) and coupled to the elongated core (1102, see Fig. 42 illustrating how the coil extends around and is coupled to the elongate core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the instrument of Belson such that it is provided with the fluid permeable structure taught by Ribelin et al. Such a modification would provide 
Regarding claim 2, Belson in view of Ribelin et al. teaches the delivery device of claim 1. Belson further teaches wherein the housing (6) comprises a slot (see Examiner’s annotated Fig. 37A above illustrating how housing comprises a slot configured as a long, narrow hole), wherein the delivery device (see Fig. 37A above) further comprises: a guidewire hub (“advancement lever 14” of Fig. 37A and “guidewire carrier 15” of Fig. 37A) disposed within the housing (6, see Fig. 37A above illustrating how hub is disposed within housing), wherein the guidewire (10) is secured to the guidewire hub (14/15, see Fig. 37A and [0074], lines 11-14 illustrating securement of guidewire to hub), wherein the guidewire hub (14/15) is configured to move along the slot (see Examiner’s annotated Fig. 37A above, see transition of Fig. 37A to 39 to illustrate movement of hub along the slot) to advance the guidewire (10) in a distal direction and distal to the distal end of the housing (6, see Fig. 39 illustrating distal advancement of guidewire such that it is distal to the distal end of the housing).
Regarding claim 4, Belson in view of Ribelin et al. teaches the delivery device of claim 1 and further teaches wherein the instrument (10) comprises a rounded distal tip (see Examiner’s annotated Fig. 42 above illustrating how the fluid permeable structure taught by Ribelin et al. comprises a rounded distal tip and note how, therefore, the combination of Belson in view of Ribelin et al. teaches wherein the instrument comprises a rounded distal tip).
Regarding claim 6, Belson in view of Ribelin et al. teaches the delivery device of claim 1 and further teaches wherein the spacing between rings of the coil is uniform (see Examiner’s annotated Fig. 
Regarding claim 8, Belson in view of Ribelin et al. teaches the delivery device of claim 1 and further teaches wherein the elongated core comprises a first portion having a first portion having a first outer diameter and a second portion having a second outer diameter (see Examiner’s annotated Fig. 42 above illustrating how the fluid permeable structure of Ribelin et al. teaches wherein the elongated core comprises a first portion having a first portion having a first outer diameter and a second portion having a second outer diameter). 
Regarding claim 9, Belson in view of Ribelin et al. teaches the delivery device of claim 1 and further teaches the coil (1108 of Ribelin et al.) comprises a distal end (see Examiner’s annotated Fig. 42 above) and a proximal end (see Examiner’s annotated Fig. 42 above), wherein the distal end (see Examiner’s annotated Fig. 42 above) of the coil (1108) is disposed distal to the distal end (see Examiner’s annotated Fig. 42 above) of the elongated core (1102, see Examiner’s annotated Fig. 42 above illustrating how coil extends more in the distal direction than distal end of the elongated core and, therefore, distal end of the coil is disposed distal to the distal end of the elongated core).
Regarding claim 10, Belson in view of Ribelin et al. teaches the delivery device of claim 9 and further teaches wherein the distal end (see Examiner’s annotated Fig. 42 above) of the coil (1108) is open (see Fig. 42 above illustrating how an interior surface of the coil forms a lumen which is open to the ‘gap’ shown in Fig. 42 above). 
Regarding claim 11, . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Ribelin et al. (US 2016/0256667) and Orr (US 5,865,768).
Regarding claim 5, Belson in view of Ribelin et al. teaches the delivery device of claim 1. Belson in view of Ribelin et al. does not, however, teach wherein the coil is fixed to the elongated core at a plurality of positions along a length of the elongated core. 
Orr teaches a guidewire (“guide wire 10” of Fig. 1) comprising an elongated core (“core wire 20” of Fig. 1) and a coil (“coil 15” of Fig. 1) extending around the elongated core (20, see Fig. 1 illustrating how coil extends around the elongated core) and coupled to the core (20, see Fig. 1 illustrating how coil is coupled to core at “55” and “60”). Orr further teaches wherein the coil (15) is fixed to the elongated core (20) at a plurality of positions (“welded 55” of Fig. 1 and “spring brace 60” of Fig. 1) along a length of the elongated core (20, see Fig. 1 illustrating coil fixed to core at two positions along the length of the core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Belson in view of Ribelin et al. such that the coil is fixed to the elongated core at a plurality of positions along a length of the elongated core as taught by Orr. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it enables the flexibility of the distal end of the guidewire to vary according to where the coil is fixed to the core along the length of the core (see Col. 3, lines 5-9 of Orr).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Ribelin et al. (US 2016/0256667) and Morris et al. (US 6,390,992).
Regarding claim 7, 
Morris et al. teaches a guidewire (“guidewire 10” of Fig. 1) comprising an elongated core (“flattened distal portion 12” of Fig. 1); and a coil (“helical coil 14” of Fig. 1) extending around the elongated core (12, see Fig. 1 illustrating how coil extends around the core). Morris et al. further teaches wherein the spacing between rings of the coil (14) varies (see Fig. 1 and Col. 3, lines 37-45 indicating how spacing between rings of the coil varies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil of Belson in view of Ribelin et al. such that the spacing between the rings of the coil varies as taught by Morris et al. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it would allow for improved shapeability and provide a wide range of flexible characteristics (see Col. 3, lines 53-58 of Morris et al.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Ribelin et al. (US 2016/0256667) and Davidson et al. (US 5,107,852).
Regarding claim 13, Beslon in view of Ribelin et al. teaches the delivery device of claim 1. Neither Beslon nor Ribelin et al. teach, however, wherein the instrument further comprises: a tubing, wherein the tubing comprises a proximal end and a distal end, wherein the distal end of the tubing comprises a fluid permeable structure, wherein the guidewire is disposed within the tubing.
Davidson et al. teaches a tubing (“covering 11” of Fig. 1 and 3, see Fig. 1 and Fig. 3 illustrating how the “covering 11” radially surrounds “outer surface 12” of a guidewire and, therefore, correspond to a tubing), wherein the tubing (11) comprises a fluid permeable structure (see Col. 6, lines 56-63 indicating how, “Heat can be applied to the distal end of a guidewire for a longer time or at a greater temperature than required by the previous heat-treating process in order to locally increase the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Belson in view of Ribelin et al. such that the instrument further comprises the tubing taught by Davidson et al. extending from the proximal end of the instrument to the distal end of the instrument and wherein the guidewire is disposed within the tubing as further taught by Davidson. Such a modification provides the instrument with a tubing, wherein the tubing comprises a proximal end and a distal end, wherein the distal end of the tubing comprises a fluid permeable structure, wherein the guidewire is disposed within the tubing. Furthermore, such a modification is advantageous because the tubing provides a lubricous and inert surface for presenting the instrument to living tissue (see Col. 2, lines 52-56) and increases the ability of a guidewire to withstand rotary and traction forces without becoming uncoiled (see Col. 2, lines 63-66). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Ribelin et al. (US 2016/0256667).
Regarding claim 19, Galgano et al. discloses a method (“operation”, see [0099] – [0108]), comprising: coupling an instrument delivery device (“handle 12” of Fig. 1A) to an indwelling peripheral intravenous catheter (“catheter tube 30” of Fig. 1A) at least partially disposed in a vein of a patient (see Fig. 5A illustrating delivery device coupled to intravenous catheter which is partially disposed in a vein of a patient), the instrument delivery device (12) comprising a housing (“body 20” of Fig. 1B) having a proximal end (see Fig. 3E illustrating how proximal end of the housing corresponds to the top of the housing) and a distal end (“counter-sink 58” of Fig. 3K) and an instrument (“hollow stabilizing component 50” of Fig. 1A-1B and “guide wire 60” of Fig. 1A-1B) configured to be advanced from the housing (20) and moved relative to the indwelling peripheral intravenous catheter (30, see [0105], lines 1-8 and [0106], lines 1-5), wherein the distal end of the housing (58) of the housing (20) comprises a 
In the same field of endeavor, Ribelin et al. teaches an instrument (“guidewire 22” of Fig. 1A-1B), wherein the instrument (22) comprises a guidewire (“guidewire 22” of Fig. 1A-1B and Fig. 42) comprising: an elongate core (“core wire 1102” of Fig. 42); and a coil (“coil 1108” of Fig. 42) extending around the elongated core (1102) and coupled to the elongated core (1102, see Fig. 42 illustrating how the coil extends around and is coupled to the elongate core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Galgano et al. such that the guidewire comprises: an elongate core; and a coil extending around the elongated core and coupled to the elongated core as taught by Ribelin et al. Such a modification would be advantageous because it provides that the instrument is relatively flexible so as to not-traumatically enter a vein or other vessel (see [0187], lines 1-5 of Ribelin et al.). 
Regarding claim 20, Galgano et al. in view of Ribelin et al. teaches the method of claim 19. Galgano et al. further teaches the method comprising: moving the instrument (50/60) from the second position (Fig. 5A-5H) toward the first position (see Fig. 3E and 3H) after transferring a desired volume of blood to the fluid reservoir (see Fig. 6 illustrating how distal end of instrument is now proximal to the distal end of the intravenous catheter and note how the step of Fig. 6 described in [0107] occurs after the step of verifying a desired volume of blood in the “flash chamber 25” as described in [0101]); and decoupling the instrument delivery device (12) from the indwelling peripheral intravenous catheter (30) after moving the instrument from the second position toward the first position (see [0108] and Fig. 7 illustrating “last step” wherein the instrument delivery device is decoupled from the intravenous catheter).
Response to Arguments
The amendment to claim 14 sufficiently addresses the rejection of claims 14 and 17-18 under 35 U.S.C. § 112(b) as indefinite for lack of antecedent basis for the term “housing.” As a result, the rejection has been removed in the present Office Action.
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. In page 6 of the reply, Applicant asserts that, “Belson does not disclose or suggest ‘a housing having a distal end and a proximal end, wherein the distal end of the housing comprises a connector, wherein the distal end of the housing or the connector comprises a septum to prevent fluid from flowing into the distal end of the housing.’” The Examiner maintains, however, that Belson does indeed disclose a housing (6) having a distal end (see Fig. 37A above) and a proximal end (see Fig. 37A above), wherein the distal end of the housing comprises a connector (“connector” of Examiner’s annotated Fig. 37A above, further see Fig. 37A and note how the “connector” is comprised by the distal end of the housing and further note how the “connector” connects the distal end of the housing to the catheter assembly), wherein the distal end of the housing (6) comprises a septum (“seal 186” of Fig. 37A and Fig. 41, see Fig. 37A above illustrating how septum is disposed at the distal end of the housing) to prevent fluid from flowing into the distal end of the housing (see Fig. 41 and [0143] indicating how, “The seal 186 and the alternatives described below are formed from a suitable flexible material such as rubber, silicone, or other medical grade elastomer that forms a suitable barrier to the passage of blood”). 
Specifically, in page 7 of the reply, Applicant asserts that, “the seal (186) does not prevent fluid from flowing into the distal end of the housing.” The Examiner maintains, however, that the manner in which the seal (186) of Belson prevents fluid from flowing into the distal end of the housing is substantially similar to the manner in which the septum of the instant application prevents fluid from flowing into the distal end of the housing. For instance, the instant application describes a housing (50 of Fig. 1) having a distal end (52, see Fig. 1D below) and a proximal end (54 of Fig. 1D), wherein the distal 

    PNG
    media_image4.png
    549
    749
    media_image4.png
    Greyscale

Furthermore, on page 7, Applicant asserts that, “Examiner has arbitrarily demarked the housing as only a portion of the device of Belson (element 6, which as described in Belson is the proximal end of the device), when Belson clearly discloses ‘an intravenous catheter insertion device 1 according to one embodiment of the present invention. Insertion device 1 includes an insertion device housing 5 having a proximal end 6, a distal end 7 and an interior space 9’ (see Beslon, para. [0074]).” This portion of Belson which has been cited by the applicant corresponds to an embodiment of Belson which was not relied upon in the rejections of the present or prior Office Actions. Instead, [0074] of Belson describes the embodiment of Belson which is illustrated in Fig. 1. As a result the Examiner maintains that no assertion, “that a proximal end of the Belson housing is actually the distal end as recited in the claim” has been made in the present Office Action as suggested by the Applicant on Page 7.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783